Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of claims in the reply filed on 3-23-22 is acknowledged.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 37, 40 and 41 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qvit-Raz et al (US 2014/0044653). No distinction is seen between the composition disclosed by Qvit-Raz et al, and that recited in claims 26, 37, 40 and 41. Qvit-Raz et al disclose a composition comprising transformed bacteria and non-transformed bacteria (see Paragraph [0092]), and teach in Paragraph [0084] that the bacteria may be Gluconacetobacter diazotrophicus. Qvit-Raz et al also disclose in Paragraph [0016] that the compound of interest expressed by the transformed bacteria may be a polysaccharide and in Paragraph [0211] that the composition may include a non-ionic detergent. Accordingly Qvit-Raz et al anticipate claims 26, 37, 40 and 41, since one of ordinary skill in the art could at once envisage from Qvit-Raz et al a composition comprising Gluconacetobacter diazotrophicus, a polysaccharide and a non-ionic detergent. In any event, it would be obvious from Qvit-Raz et al to provide a composition comprising Gluconacetobacter diazotrophicus, a polysaccharide and a non-ionic detergent, since Qvit-Raz et al would suggest such combination of components at the aforementioned passages. Regarding claim 37, the composition of Qvit-Raz et al is provided in a form suitable for delivery to a plant to no less extent than the composition recited in claim 37. Regarding claims 40 and 41, the components of Qvit-Raz et al are considered to constitute a “kit” which are provided separately.
Claims 27-31, 35, 36, 38, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Qvit-Raz et al. Qvit-Raz et al is relied upon as discussed hereinbefore. Regarding claims 27-29, it would be obvious to obtain the polysaccharide of Qvit-Raz et al from any known or suitable source, such as a microbial source or plant source, or from microbial fermentation. Regarding claims 30 and 31, it would be obvious to employ any known or conventional polysaccharide as the polysaccharide in the composition of Qvit-Raz et al, such as a hydrocolloid polysaccharide or gum Arabic. Regarding claim 35, it would be within the level of skill of one of ordinary skill in the art to determine a suitable  amount of the nonionic detergent to provide in the composition of Qvit-Raz et al. Regarding claim 36, it would be obvious to provide any known or suitable strain or variant of the Gluconacetobacter diazotrophicus disclosed by Qvit-Raz et al. Regarding claim 38, it would be obvious to provide the composition of Qvit-Raz et al in dried form, since Qvit-Raz et al disclose in Paragraphs [0206] and [0207] that the composition may be provided as a semisolid preparation or system. Regarding claim 39, it would be obvious to provide the composition of Qvit-Raz et al in a concentrated form, since Qvit-Raz et al disclose in Paragraph [0204] that the composition may be provided as a viscous liquid. Regarding claim 42, it would be obvious to provide the components of Qvit-Raz et al in separate containers, since it is clear that the components are not initially present as a mixture.
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Qvit-Raz et al as applied to claim 26 above, and further in view of Ozga et al (US 2014/0106967).  It would be further obvious from Ozga et al to employ Tween 80 as the nonionic detergent in the composition of Qvit-Raz et al. One of ordinary skill in the art would be motivated to do so, since Qvit-Raz et al would suggest in Paragraph [0211] that any known non-ionic detergent could be provided, which would include the Tween 80 disclosed in Paragraph [0019] of Ozga et al.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Qvit-Raz et al as applied to claim 26 above, and further in view of Frankenbach et al (US 2014/0349907).  It would be further obvious from Frankenbach et al to provide a nonionic detergent which is 70% composed of a fatty acid oleic acid with the remainder being a combination of linoleic, palmitic and stearic acids. One of ordinary skill in the art would be motivated to do so, since Qvit-Raz et al would suggest in Paragraph [0211] that any known non-ionic detergent could be provided, which would include the mixture of oleic, palmitic, stearic and linoleic acids disclosed in Paragraph [0072] of Frankenbach et al.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-29, 36, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 27-29, it is indefinite as to whether the polysaccharide is actually obtained from the recited sources, since the claims recite that the polysaccharide is “obtainable” from such sources. In claim 36, it is indefinite as to whether the recited strain or variant is actually obtained from the recited deposit, since the claim recites that the strain or variant is “obtainable” from such deposit. In claims 37 ad 39, it is indefinite as to whether the composition is in a form “suitable” for delivery to a plant or in a concentrated form “suitable” for dilution prior to delivery to a plant, since whether such form would be “suitable” would not be ascertainable from the record. 

Claims 47 and 50 are objected to as based on a rejected parent claim, and would be allowed if written in independent form.

The following is a statement of reasons for the indication of allowable subject matter:  Qvit-Raz et al (US 2014/0044653) discloses a composition comprising transformed bacteria and non-transformed bacteria (see Paragraph [0092]), and teaches in Paragraph [0084] that the bacteria may be Gluconacetobacter diazotrophicus. Qvit-Raz et al also disclose in Paragraph [0016] that the compound of interest expressed by the transformed bacteria may be a polysaccharide and in Paragraph [0211] that the composition may include a non-ionic detergent. Accordingly Qvit-Raz et al disclose a composition comprising Gluconacetobacter diazotrophicus, a polysaccharide and a non-ionic detergent, since one of ordinary skill in the art could at once envisage from Qvit-Raz et al a composition comprising such components. In any event, it would be obvious from Qvit-Raz et al to provide a composition comprising Gluconacetobacter diazotrophicus, a polysaccharide and a non-ionic detergent, since Qvit-Raz et al would suggest such combination of components at the aforementioned passages. However Qvit-Raz et al disclose in Paragraph [0003] that the invention relates to the field of dermatology and more particularly for a topical therapeutic, cosmetic or dermatological purpose. There would be no teaching, disclosure or suggestion in Qvit-Raz et al to deliver the composition to a plant. Nor would there be any motivation from the prior art to do so. There would also be no motivation to provide a plant which includes the composition of Qvit-Raz et al. Accordingly claims 47 and 50 are not rejected over Qvit-Raz et al.
Dale et al is made of record for disclosing a plant agent composition which includes Gluconacetobacter and a nonionic surfactant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736